 

UNITED STATES DISTRICT COURT \ peer ioewencuts See”
WESTERN DISTRICT OF NEW YORK STERN DI

icTRIC | VE
a. JISTRILL =

 

JIMMIE E., 20-CV-0406-MJR
DECISION AND ORDER
Plaintiff,
-V-

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 17)

Plaintiff Jimmie E." (“plaintiff’) brings this action pursuant to 42 U.S.C. §§ 405(g)
and 1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security (“Commissioner” or “defendant”) denying his application for Supplemental
Security Income (“SSI”) under the Social Security Act (the “Act”). Both parties have
moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure. For the following reasons, plaintiffs motion (Dkt. No. 12) is granted,
defendant's motion (Dkt. No. 15) is denied and the matter is remanded to the

Commissioner for further administrative proceedings consistent with this Decision and

Order.

 

' In accordance with the District’s November 18, 2020, Standing Order, plaintiff is identified by first name
and last initial.
BACKGROUND

Plaintiff applied for SSI in November, 2018, due to depression, ADHD, non-
Hodgkin lymphoma, and anxiety. (Tr. 57, 187-98, 212)? The state agency denied the
application and plaintiff requested a hearing before an Administrative Law Judge
(ALJ”). (Tr. 57-91, 110-21, 124-26) In October, 2019, plaintiff appeared and testified at
the administrative hearing with an attorney representative. (Tr. 30-56) On December
20, 2019, ALJ Timothy McGuan issued a decision finding plaintiff not disabled since the
application date of November 5, 2018. (Tr. 10-19) On February 5, 2020, the Appeals
Council denied plaintiff's request for review. (Tr. 1-4) This action followed. (Dkt. No. 1)

DISCUSSION

I. Scope of Judicial Review

The Court’s review of the Commissioner’s decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,

312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “whether the record,

 

? References to “Tr.” are to the administrative record in this case. (Dkt. No. 11)

2
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[iJt is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner’s factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

II. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” /d. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and . . . [the
claimant’s] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” Id. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” /d. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant’s] physical or mental ability to do basic work activities.”
Id. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant
does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act’s duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's

regulations or is “equal to” an impairment listed in Appendix 1. /d. §404.1520(d). If the
claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant’s] residual functional
capacity [“RFC”] based on all the relevant medical and other evidence” in the record. /d.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
Id. §404.1545(a)(1). The Commissioner's assessment of the claimant’s RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant's] past relevant work.” /d. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /d. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant's RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” /d. §404.1520(g)(1). If the claimant can adjust to other work, he or she is not
disabled. /d. If, however, the claimant cannot adjust to other work, he or she is disabled
within the meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the

claimant could perform.” Carroll, 705 F.2d at 642.
III. The ALJ’s Decision

The ALJ followed the required five-step analysis for evaluating plaintiff's claim.
Under step one, the ALJ found that plaintiff had not engaged in substantial gainful activity
since the application date of November 5, 2018. (Tr. 12) At step two, the ALJ found that
plaintiff had the severe impairments of anxiety, depression, bipolar disorder, ADHD, and
cannabis abuse; and the non-severe impairments of lymphoma and right knee
impairment. (Tr. 12-13) At step three, the ALJ determined that plaintiff did not have an
impairment or combination of impairments that meets or medically equals the severity of
one of the listed impairments. (Tr. 13-14) Before proceeding to step four, the ALJ found
that plaintiff had the RFC to perform medium work with the following limitations: can lift or
carry 25 pounds occasionally; sit for up to one hour at a time, stand and walk for up to
one hour at a time, needs a sit/stand option after one hour and can alternate that position
for eight hours in an eight-hour day; cannot interact with the public, can have occasional
interaction with coworkers and supervisors; and can perform simple, unskilled work. (Tr.
14) Proceeding to step four, the ALJ concluded that plaintiff had no past relevant work.
(Tr. 17) At step five, the ALJ found that plaintiff could perform the representative jobs of
mail clerk, office helper, and hand packer. (Tr. 18) Accordingly, the ALJ found that
plaintiff was not disabled under the Act. (Tr. 18-19)

IV. Plaintiff's Challenges

Plaintiff argues that that remand is required because the ALJ’s mental RFC
determination was inconsistent with the opinion evidence he found persuasive and

because he failed to properly evaluate the opinion of plaintiff's treating social worker.

(Dkt. No. 12-1 at 11-21)
For the reasons that follow, the Court agrees that remand is required.

Plaintiff was born in 1991 and was 27 years old when he filed his SSI application.
(Tr. 187) He received special education services in school, obtained a GED, and had no
work experience. (Tr. 33, 40) He alleged disability due to bipolar disorder, anxiety,
depression, and ADHD, and had been diagnosed with lead poisoning as a child for which
he received a monthly annuity. (Tr. 33, 212)

Plaintiff testified that lived with his service dog and his significant other. (Tr. 36)
He said he could not work because he had anger management problems and would “flip
out’ around other people. (Tr. 35) He had been in and out of counseling since 2013, but
stopped going in 2017 when his father and brother both passed away. (Tr. 36-39) Plaintiff
had no treatment or medication between March, 2018, and August, 2019, because he did
not like his counselor at the time. (Tr. 39)

Plaintiff testified to reading and comprehension problems. (Tr. 43-44) His
boyfriend and his boyfriend’s father grocery shopped for plaintiff because he was unable
to manage money. (Tr. 44) Plaintiff had two physical altercations with others in 2016 and
2017 and was involved in “road rage” incident which resulted in a car accident. (Tr. 45-
46, 49-50, 697)

The administrative record in this case contained several opinions that assessed
plaintiffs mental impairments and limitations. On January 16, 2019, Dr. Agnes Jonas
examined plaintiff and opined that he had moderate to marked limitation in understanding,
remembering, and applying complex directions and instructions; moderate to marked
limitation in using reason and judgment to make work-related decisions; moderate

limitation in interacting adequately with supervisors, coworkers, and the public; moderate
to marked limitation in sustaining concentration and performing a task at a consistent
pace; moderate limitation in regulating emotion, controlling behavior, and maintaining
well-being; mild to moderate limitation in maintaining personal hygiene and appropriate
attire; and mild limitation in being aware of normal hazards and taking appropriate
precautions. (Tr. 622) Dr. Jonas found the difficulties were caused by cognitive deficits,
emotional dysregulation, and poor judgment. (Tr. 622) His prognosis was guarded “since
he never worked and his social skills are poor.” (Tr. 623)

On February 1, 2019, non-examining State agency review physician H. Tzetzo
reviewed the record and opined that plaintiff was capable of “simple work tasks — involving
mainly brief and superficial contact with supervisors, coworkers and the public.” (Tr. 64-
65)

On March 14, 2019, non-examining State agency review physician T. Bruni
reviewed the record and also opined plaintiff was capable of “simple work tasks —
involving mainly brief and superficial contact with supervisors, coworkers and the public.”
(Tr. 82)

A September, 2019, functional assessment provided by plaintiffs most recent
social worker, Ellen Krebs, LMSW, stated that plaintiffs clinical findings included
impulsivity, anxiety, erratic behaviors, physically aggressive behaviors, self-harming
behaviors, and emotional lability. (Tr. 658) She opined that plaintiff had no useful ability
to function with respect to sustaining an ordinary routine without special supervision,
working in coordination with proximity to others without being unduly distracted,
completing a normal workday and workweek without interruptions from psychologically

based symptoms, and carrying out detailed instructions. (Tr. 660-661) Ms. Krebs also
opined that plaintiff was unable to meet competitive standards with respect to
remembering work-like procedures, maintaining attention for two hour segments,
performing at a consistent pace without an unreasonable number and length of rest
periods, accepting instructions and responding appropriately to criticism from
supervisors, getting along with co-workers or peers without unduly distracting them or
exhibiting behavioral extremes, understanding and remembering detailed instructions,
setting realistic goals or making plans independently of others, and dealing with stress or
semiskilled and skilled work. (Tr. 660-661)

Ms. Krebs found, “Jimmie’s symptoms of impulsivity, anxiety, distract[ibility] would
prevent him from completing a normal workday, his history of aggressive, [physically]
injurious behaviors would prevent him from working with or in close proximity to others.”
(Tr. 660) She also explained that, “Jimmie’s anxiety and distractibility] interferes with his
ability to focus, concentrate on verbal or written instructions. He had demonstrated an
inability to set goals or plan activities independent of others.” (Tr. 661) Additionally,
“Jimmie exhibits a lack of interpersonal skills become easily provoked + responds to
stressors in socially unacceptable ways.” (Tr. 661) Plaintiff would be absent more than
four days per month as a result of his impairments or treatment. (Tr. 662) Ms. Krebs
concluded that he could not engage in full-time competitive employment on a sustained
basis. (Tr. 662)

In evaluating the opinion evidence, the ALJ found Dr. Jonas’s opinion “persuasive
as to the areas of limitation identified, but the opinion is vague as to the intensity of those
limitations,” because “the terms ‘mild, moderate, and marked’ have little meaning in

assessing the frequency with which the claimant can engage in activities.” (Tr. 17) The
ALJ then found that the State agency review opinions were “persuasive as they are
consistent with and supported by the treatment record.” (Tr. 17) The ALJ found Ms.
Krebs’ assessment “not persuasive” because she issued her report only one month after
beginning counseling with plaintiff on a biweekly basis. (Tr. 17)

As stated earlier, the ALJ’s mental RFC finding included limitations of no public
interaction, limited interaction with coworkers and supervisors, and performing simple,
unskilled work. (Tr. 14) The RFC did not address or incorporate the moderate or
moderate to marked limitations assessed by Dr. Jonas.

Dr. Jonas opined, among other things, that plaintiff had moderate to marked
limitation in using reason and judgment to make work-related decisions, moderate to
marked limitation in sustaining concentration and performing a task at a consistent pace,
and moderate limitation in regulating emotion, controlling behavior and maintaining well-
being. (Tr. 622) Yet the ALJ did not include any of these limitations in the RFC
determination despite concluding the areas of limitation identified by Dr. Jonas were
persuasive. (Tr. 17, 622) Additionally, the vocational expert testified that an employer
typically did not tolerate more than 10% off task time, that physical altercations at the
workplace were grounds for immediate termination, and that an individual would be
terminated if verbal altercations occurred after a warning was given for the first instance.
(Tr. 55-56) This testimony suggests Dr. Jonas’ opined limitations regarding plaintiffs
ability to use reason and judgment to make work-related decisions, sustain concentration,
perform a task at a consistent pace, regulate emotion, control behavior and maintain well-

being, could be work-preclusive.

10
The Commissioner argues that the ALJ’s “limitation to simple, unskilled work
accounted for the doctor’s opinions of moderate to marked limitations in using reason and
judgment to make work-related decisions and sustaining concentration and performing a
task at a consistent pace.” (Dkt. 15-1 at 10-11) While the Court acknowledges that
moderate to marked limitations can be consistent with a capacity to perform unskilled
work, see DelCarmen Fernandez v. Berryhill, No. 18-CV-326, 2019 WL 667743, at *9
(S.D.N.Y. Feb. 19, 2019), the ALJ here did not provide an explanation or discuss how the
assessed limitations impacted plaintiff's ability to perform simple, unskilled work. This
error warrants remand. See Reynolds v. Colvin, No. 13-CV-396, 2014 WL 4184729, at
*5 (N.D.N.Y. Aug. 21, 2014) (“[M]oderate’ inevitably contemplates some diminishment in
capacity for work. And, if the term is suitable for use in residual functional capacity
assessments, it surely must connote something susceptible to objective correlation.
Given the additional evidence adduced by Reynolds through cross examination of VE
Sypher that a person with 10% inability to meet mental demands of ordinary work is
unemployable, it was incumbent on ALJ Gale to articulate a plausible reason or
explanation as to why Reynolds's moderate mental limitations do not rise to that level.”)
accord Pamela P. v. Saul, No. 19-CV-575, 2020 WL 2561106, at *6 (N.D.N.Y. May 20,
2020); see also Williams v. Comm’r of Soc. Sec., No. 18-C\V-1027, 2020 WL 4904947, at
*6 (W.D.N.Y. Aug. 20, 2020) (“While the Court recognizes that moderate limitations in
work-related functions do not necessarily prevent a claimant from performing unskilled
simple and repetitive tasks, . . . the [ALJ] erred here because he failed to explain how
Plaintiff was able to perform simple, routine tasks or unskilled work despite his difficulties

in completing a normal workday, accepting instructions, responding to criticism, and

11
working in coordination and proximity with others identified by Dr. Bruno.”) (citation
omitted); Stellmaszyk v. Berryhill, No. 16cv09609, 2018 WL 4997515, at *28 (S.D.NLY.
Sept. 28, 2018) (remand was warranted when it was unclear how the ALJ incorporated
plaintiffs moderate limitations in concentration, attention, and keeping to a schedule into
account restricting plaintiff to simple low stress work with occasional interaction with
others). The Court therefore rejects defendant’s argument that the RFC properly
incorporated the assessed limitations.

To the extent that the ALJ rejected Dr. Jonas’ assessed limitations as “vague” with
respect to the intensity of those limitations, see Tr. 17, the ALJ should have recontacted
Dr. Jonas for clarification or to complete a supplemental functional assessment. See
Williams, 2020 WL 4904947, at *6) (finding remand was required for clarification of the
impact of moderate mental limitations opined by the State agency medical consultant on
the plaintiffs capacity to work on a sustained basis); Stellmaszyk, 2018 WL 4997515, at
*24 (finding the ALJ should have recontacted the consultative examiner after finding the
opined limitations were vague). For these reasons, remand is appropriate.

Because the Court has determined that remand is warranted on this basis, it need

not reach plaintiffs remaining argument.

CONCLUSION
For the foregoing reasons, plaintiff Jimmie E’s motion for judgment on the
pleadings (Dkt. No. 12) is granted, defendant Commissioner of Social Security’s motion

for judgment on the pleadings (Dkt. No. 15) is denied, and the matter is remanded to the

12
Commissioner for further administrative proceedings consistent with this Decision and

Order.

The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: June/@, 2021
Buffalo, New York

/
MICHAEL J. ROEMER
United States Magistrate Judge

13
